DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN106684243A) in view of Kim (US 2016/0218305).
[claim 1] He discloses a display device, comprising: a first flexible substrate layer (01 in Fig. 1 and para. [0024]), at least one buffer layer (03), and a second flexible substrate layer (02); wherein the second flexible substrate layer (02) is formed on the buffer layer (03), and the buffer layer (03) is formed on the first flexible substrate layer (02); a bending region (see para. [0028]) of the buffer 
Kim discloses a diameter of the hole located at two corresponding sides of the bending region is greater than a diameter of the hole located at a middle of the bending region (see para. [0084], Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Kim where diameter of the hole located at two corresponding sides of the bending region is greater than a diameter of the hole located at a middle of the bending region in order to accommodate the size of curvature of the flexible substrate for bending purposes (see para. [0104]).
With this modification He discloses:
[claim 3] He teaches the display device as stated above, wherein the holes are circular (see Fig. 2).
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN106684243A) in view of Kim (US 2016/0218305).
[claim 11] He teaches a display device, comprising: a first flexible substrate layer (01 in Fig. 1 and para. [0024]), at least one buffer layer (03), and a second flexible substrate layer (02); wherein the second flexible substrate layer (02) is formed on the buffer layer (03), and the buffer layer (03) is formed on the first flexible substrate layer (01); a bending region (see para. [0028]) of the buffer layer (03) is formed with a patterned pattern such that the first flexible substrate layer (01) is attached to the second flexible substrate layer (02) through the pattern (see para. [0024] and Figs. 1 and 2); wherein the pattern is formed with a plurality of holes (see para. [0024] and Figs. 1 and 2), the bending region of the buffer layer includes two corresponding sides (see para. [0024]). He, however, does not expressly disclose that the diameter of the hole located at two corresponding sides of the bending region is greater than a diameter of the hole located at a middle of the bending region.
Kim discloses a diameter of the hole located at two corresponding sides of the bending region is greater than a diameter of the hole located at a middle of the bending region (see para. [0084], Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Kim where diameter of the hole located at two corresponding sides of the bending region is greater than a diameter of the hole 
With this modification He discloses:
 [claim 13] He teaches the display device as stated above, wherein the holes are circular (see Fig. 2).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN107170778A) in view of Kim (US 2016/0218305). 
[claim 9] Gao discloses a manufacturing method of a display device, comprising steps of: a first flexible substrate layer forming step (S101 in para. [0037]) for forming a first flexible substrate layer (2 in Fig. 2 and para. [0045]); a buffer layer forming step (S102 in para. [0038]), for forming a buffer layer (3) on the first flexible substrate (2) later, wherein a bending region of the buffer layer is formed with a patterned pattern (S103 in para. [0039]); a second flexible substrate layer forming step (S104 In para. [0040]) for forming a second flexible substrate layer (5) on the buffer layer (3); and a bending step for bending the bending region of the buffer layer such that the first flexible substrate layer is attached to the second flexible substrate layer through the pattern (see para. [0043]) wherein the pattern is formed with a plurality of holes (see para. [0039][0042] which describes forming openings 4 and 15 in fig. 4), the bending region of the buffer layer includes two corresponding sides (fig. 2, 4). Gao, 
Kim discloses a diameter of the hole located at two corresponding sides of the bending region is greater than a diameter of the hole located at a middle of the bending region (see para. [0084], Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to incorporate the teachings of Kim to include large diameter holes at two corresponding sides of the bending region with small diameter holes in the middle of the bending region in order to accommodate the size of curvature of the flexible substrate for bending purposes (see para. [0104]) and avoid peeling at the same time.
With this modification He discloses:
[claim 10] , Gao teaches the manufacturing method as stated above, wherein in the buffer layer forming step (S102 in para. [0038]), the pattern is formed with a plurality of holes (15, fig. 4), and the holes can be circular, vertical elliptical, transversely elliptical, square, equilateral, or inverted triangles (openings can be of any shape as stated in para. [0046]).

Claims 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN106684243A) in view of Kim (US 2016/0218305) and further in view of Son (US 20170047547).
Regarding claim 5, He/Kim disclose the device of claims 1 and 11 but does not expressly disclose a first back plane and a second back plane, and the first flexible substrate layer is disposed on the first back plane and the second back plane.
Son discloses the display device further includes a first back plane (260a in Fig. 4C and para. [0048]) and a second back plane (260b), and the first flexible substrate layer (210) is disposed on the first back plane (260a) and the second back plane (260b);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Son to make a display device that further includes a first back plane and a second back plane, and the first flexible substrate layer is disposed on the first back plane and the second back plane. Doing so would provide support to the flexible substrate (see para. [0049]).
He also fails to disclose a bending space is formed between the first back plane and the second back plane, and the bending region of the buffer layer corresponds to the bending space.
Son discloses a bending space is formed between the first back plane and the second backplane (see Fig. 4C and para. [0053]), and the bending region of the buffer layer corresponds to the bending space (see Fig. 4C and para. [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Son to make a display device where a bending space is formed between the first back plane and the second back plane, and the bending region of the buffer layer corresponds to the bending space. Doing so would reduce or prevent wiring cracks (see para. [0053]).
Regarding claim 6, He teaches the display device as stated above, wherein an inner surface of the second flexible substrate layer is attached to an outer surface of the buffer layer (inner surface of 02 attached to outer surface of 03 in Fig. 1), an inner surface of the buffer layer is attached to an outer surface of the first flexible substrate layer (inner surface of 03 attached to outer surface of 01 in Fig. 1).
He fails to disclose the first back plane and the second back plane are attached to an inner surface of the first flexible substrate layer.
Related art from Son teaches the first back plane and the second back plane are attached to an inner surface of the first flexible substrate layer (260a and 260b attached to inner surface 210 in Fig. 4C)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Son to make a display device where the first back plane and the second back plane are attached to an inner surface of the first flexible substrate layer. Doing so would reduce or prevent wiring cracks (see para. [0053]).
Regarding claim 7, He teaches the display device as stated above wherein the display device further includes a panel (04 in Fig. 1 and para. [0025]), and an 
Regarding claim 8, He teaches the display device as stated above.
He fails to disclose the display device further includes a stiffener, and the stiffener is disposed between the first back plane and the second back plane.
Related art from Son teaches the display device further includes a stiffener (270 in Fig. 4C and para. [0053]), and the stiffener (270) is disposed between the first back plane (260a) and the second back plane (260b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Son to make a display device that further includes a stiffener, and the stiffener is disposed between the first back plane and the second back plane. Doing so would reduce or prevent wiring cracks (see para. [0053]).
Regarding claim 15, He teaches the display device as stated above.
He fails to disclose the display device further includes a first back plane and a second back plane, and the first flexible substrate layer is disposed on the first back plane and the second back plane.
Related art from Son teaches the display device further includes a first back plane (260a in Fig. 4C and para. [0048]) and a second back plane (260b), and the first flexible substrate layer (210) is disposed on the first back plane (260a) and the second back plane (260b);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Son to make a display device that further includes a first back plane and a second back plane, and the first flexible substrate layer is disposed on the first back plane and the second back plane. Doing so would provide support to the flexible substrate (see para. [0049]).
He also fails to disclose a bending space is formed between the first back plane and the second back plane, and the bending region of the buffer layer corresponds to the bending space.
Related art from Son teaches a bending space is formed between the first back plane and the second backplane (see Fig. 4C and para. [0053]), and the bending region of the buffer layer corresponds to the bending space (see Fig. 4C and para. [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Son to make a display device where a bending space is formed between the first back plane and the second back plane, and the bending region of the buffer layer corresponds to the bending space. Doing so would reduce or prevent wiring cracks (see para. [0053]).
Regarding claim 16, 
He fails to disclose the first back plane and the second back plane are attached to an inner surface of the first flexible substrate layer.
Related art from Son teaches the first back plane and the second back plane are attached to an inner surface of the first flexible substrate layer (260a and 260b attached to inner surface 210 in Fig. 4C)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Son to make a display device where the first back plane and the second back plane are attached to an inner surface of the first flexible substrate layer. Doing so would reduce or prevent wiring cracks (see para. [0053]).
Regarding claim 17, He teaches the display device as stated above wherein the display device further includes a panel (04 in Fig. 1 and para. [0025]), and an inner surface of the panel is attached to an outer surface of the second flexible substrate layer (inner surface of 04 is attached to outer surface of 02).
Regarding claim 18, He teaches the display device as stated above.
He fails to disclose the display device further includes a stiffener, and the stiffener is disposed between the first back plane and the second back plane.
Related art from Son teaches the display device further includes a stiffener (270 in Fig. 4C and para. [0053]), and the stiffener (270) is disposed between the first back plane (260a) and the second back plane (260b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate .
Response to Arguments
Applicant's arguments filed 3-31-2021 have been fully considered but they are not persuasive.
Applicant argues that that bending deformation of He is not equivalent to the bending region of the application because the bending region is located at a specific location in the application but He applies bending deformation in a non-specific location.  At the outset it is noted that claims are rejected over He in view of Kim, not He alone.  Moreover applicant has not actually claimed the specific location of the bending region in the buffer layer so it is unclear how this argument would prevent application of the prior art to the claims even if a specific location is identified in the specification and/or drawings of applicant’s disclosure.









Applicant argues that distance LE in fig. 1 of Kim is not equivalent to the diameter of the opening pattern OP.  To the contrary as can be seen in the edited drawing of fig. 1 in Kim, the distance LE is diameter/width of the opening.

    PNG
    media_image1.png
    291
    185
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898